             Case 1:18-mc-00653-JEJ Document 22 Filed 01/09/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,

                        Petitioner,
                                                Case No.: 1:18-mc-00653-JEJ
              v.

Everest Reinsurance Company,

                        Respondent.
                                                     Consolidated Cases

Everest Reinsurance Company,

                        Petitioner,
                                                Case No.: 1:18-mc-00656-JEJ
              v.

Pennsylvania National Mutual Casualty
Insurance Company,

                        Respondent.


                                   CERTIFICATION OF
                                  JEFFREY S. LEONARD

        Pursuant to 28 U.S.C. § 1746, I, JEFFREY S. LEONARD, hereby certify

that:

        1.         I am a partner with the law firm Saiber LLC, attorneys for respondent-

petitioner Everest Reinsurance Company. I am fully familiar with the facts and

procedural circumstances contained herein. I make this Certification in opposition
           Case 1:18-mc-00653-JEJ Document 22 Filed 01/09/19 Page 2 of 3



to Penn National’s Petition to Compel Arbitration (“Penn National’s Petition”) to

set certain documents before the Court.

      2.       Exhibit A in opposition to Penn National’s Petition is a set of

pertinent excerpts from the First Excess of Loss Reinsurance Contract issued to

Pennsylvania National Mutual Casualty Insurance Company ("Penn National"),

effective January 1, 1996.

      3.       Exhibit B in opposition to Penn National’s Petition is a petition to

confirm an arbitration award filed in Pennsylvania National Mutual Casualty

Insurance Co. v. New England Reinsurance Corp. and Hartford Fire Insurance Co.,

No. 1:18-mc-00278 (M.D. Pa. 2018).

      4.       Exhibit C in opposition to Penn National’s Petition is a letter, dated

May 3, 2018, filed in Pennsylvania National Mutual Casualty Insurance Co. v.

New England Reinsurance Corp. and Hartford Fire Insurance Co., No. 1:18-mc-

00278 (M.D. Pa. 2018).

      5.       Exhibit D in opposition to Penn National’s Petition is an Order

entered in Pennsylvania National Mutual Casualty Insurance Co. v. New England

Reinsurance Corp. and Hartford Fire Insurance Co., No. 1:18-mc-00278 (M.D. Pa.

2018).

      6.       Exhibit E in opposition to Penn National’s Petition is a letter, dated

May 16, 2018, from Richard P. Regan, counsel to Penn National, to Stephen H.


                                           2
             Case 1:18-mc-00653-JEJ Document 22 Filed 01/09/19 Page 3 of 3



Martin of Everest Global Services.

        7.       Exhibit F in opposition to Penn National’s Petition is a letter (without

Exhibits), dated July 27, 2018, from Joseph J. Schiavone to Daniel E. Schmidt,

Spiro K. Bantis, and Howard D. Denbin, with copies to Richard P. Regan and

Lloyd A. Gura, counsel to New England Reinsurance Corporation and Hartford

Fire Insurance Company.

        8.       Exhibit G in opposition to Penn National’s Petition is a letter, dated

July 27, 2018, from Joseph J. Schiavone to Richard P. Regan.

        9.       Exhibit H in opposition to Penn National’s Petition is a letter, dated

August 3, 2018, from Richard P. Regan to Daniel E. Schmidt, Spiro K. Bantis, and

Howard D. Denbin, with copies to Lloyd A. Gura, Robert Tomilson, Joseph J.

Schiavone and Jeffrey S. Leonard.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 9, 2019



                                                      s/ Jeffrey S. Leonard
                                                     JEFFREY S. LEONARD
1356118.DOCX




                                             3
